Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “on the basis of driving mode parameters and a driver intention,” in claim 6, does not reasonably provide enablement for “on the basis of driving mode parameters or a driver intention.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	When applicant recites “and/or” in a claim, he is claiming three embodiments. For example, “A and/or B” means applicant is reciting “A and B”, “A” alone, and “B” alone. Applicant is required to have support in his specification for all three embodiments. 
	Support for “on the basis of driving mode parameters and a driver intention” is found on page 4 of the specification, lines 16-21. Further, it does not make sense that applicant would want to claim “on the basis of driving mode parameters or a driver intention” since the intention of the invention is to avoid unexpected torque surges, as stated on page 2, lines 10-12. 
	Thus, applicant does not have support in his disclosure for the two embodiments recited by “on the basis of driving mode parameters or a driver intention.” Therefore, they are not enabled. 
Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “activates an engine controller of the internal combustion engine and power electronics of the electric machine using target torque specifications,” in claim 6, does not reasonably provide enablement for “activates an engine controller of the internal combustion engine or power electronics of the electric machine using target torque specifications.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	When applicant recites “and/or” in a claim, he is claiming three embodiments. For example, “A and/or B” means applicant is reciting “A and B”, “A” alone, and “B” alone. Applicant is required to have support in his specification for all three embodiments. 
	Support for “activates an engine controller of the internal combustion engine and power electronics of the electric machine using target torque specifications,” is found on page 4, lines 16-21. There is not support for “activates an engine controller of the internal combustion engine or power electronics of the electric machine using target torque specifications.” Therefore, the two latter embodiments are not enabled by the disclosure. 
Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “one electric machine,” does not reasonably provide enablement for more than one electric machine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	"At least one" is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions. 
	Applicant recites in his claim “at least one electric machine.” The specification supports one electric machine. The claim recites an indefinite number of electric machines. Applicant does not have support for more than one electric machine. Therefore, the infinite number of embodiments created by the phrase “at least one electric machine” are not enabled by the disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	"At least one" is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions. 
	Applicant recites in his claim “at least one electric machine.” The phrase is indefinite because there is an unknown number of electric machines claimed. 
Consideration under 35 U.S.C. 112(f)
The claims have been evaluated as to whether or not claim interpretation under 35 U.S.C 112(f) is warranted. Since no functional language was found by the examiner, then claim interpretation under 35 U.S.C. 112(f) is not invoked. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	
	
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	Allowable Subject Matter
Claims 6-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The prior art does not anticipate nor render obvious the claimed invention of: 
A hybrid drivetrain for a hybrid-driven vehicle, comprising: an internal combustion engine which outputs to vehicle wheels via a load path, in which a dual-mass flywheel is connected, which has flywheel masses elastically coupled via spring assemblies, and at least one electric machine, which can be coupled with respect to drive into the load path via an automatic transmission, wherein a drive torque from the internal combustion engine and a drive torque from the electric machine can be added together with power addition in the automatic transmission to form a total drive torque, by which the vehicle wheels are drivable, and wherein an electronic control unit, on the basis of driving mode parameters and/or a driver intention, activates an engine controller of the internal combustion engine and/or power electronics of the electric machine using target torque specifications, and wherein the drivetrain has an evaluation unit, which recognizes the presence of a DMF jam causing increased rotational irregularity, in which the spring assemblies of the dual-mass flywheel are jammed in the compressed state, and the evaluation unit generates an engine intervention signal upon the presence of a DMF jam, by which the engine controller controls the internal combustion engine using a torque surge to release the DMF jam, wherein the evaluation unit is associated with a compensation unit, which generates a compensation signal on the basis of the torque surge, by means of which the electric machine is activatable using a compensation torque, which compensates for the torque surge.
	The closest prior art appears to be DE 102015221670 A1. The reference shows an engine driving a DMF wherein when the DMF is jammed, the engine control unit issues a command to cause a torque intervention to un-jam the DMF. There is no electric motor shown or suggested and the drivetrain is not hybrid. The claim recites controlling the electric motor and the engine to create opposite torque surges to un-jam the DMF. The prior art fails to teach this particular feature and it would not have been obvious to one of ordinary skill in this art to modify DE ‘670 to come up with applicant’s claimed invention. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 13 August 2021, 01 October 2020 and 01 September 2020 have been considered by the examiner. 
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. In particular, the rejection of the claims in the Written Opinion for PCT/EP2019/053645, provided by applicant, has been carefully considered by the examiner. In that Opinion, the EPO examiner rejected the claims as lacking Inventive Activity in view of DE 102015221670 A1, as well as DE ‘670 in combination with DE 102014205136 A1. The rejection of the claims therein does not meet the requirements of 35 U.S.C. 103 for an obviousness rejection because there is no evidence presented that supports the idea of using an electric machine in combination with an engine to create opposite torque surges to un-jam a DMF. The EPO examiner appears to be engaging in idle speculation as to what one of ordinary skill in this art would consider obvious at the time the application was effectively filed. While a reasoned approach to rejecting claims is supported by US paten law, the examiner believes that the reasoning in the Written Opinion goes far beyond what is acceptable under US patent law for a rejection based on obviousness. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Monday, May 16, 2022